By the Courts

DixoN, C. J.
The decision in the court below turned entirely upon the effect of the judgment of justice Mayo in the action of Nickerson v. Bullen and Beemis; and that is the only question here. The circuit court held that the judgment was valid, and that the plaintiff was estopped. We are inclined to the contrary opinion! It seems to us that such a judgment cannot be sustained and that it is void. The action was replevin, and the statute required the justice to find the value of the property and that the plaintiff was entitled to the possession, and to assess his damages for the unjust taking or detention. This done, he was to enter an order in his docket that the officer deliver the property to the plaintiff. R. S., chap. 120, sec. 144. None of these things were done. The docket entry is in these words: “A trial was had, and judgment was rendered against the defendant for the one cow, the property claimed.” It seems to us that so great a departure from the requirements of the statute ought not to be tolerated. The judgment of a justice of the peace should be as certain in matters of substance as the judgment of a court of'record. *320Rood v. School District, 1 Doug. (Mich.), 502; Howard v. The People, 3 Mich. (Gibbs), 209. In Monnell v. Weller, 2 Johns., 8, the justice nonsuited the plaintiff but awarded no costs, and the supreme court, upon certiorari, held the judgment incomplete, and incapable of reversal or affirmance, and therefore gave no judgment. And in Nellis v. Turner, 4 Denio, 553, where a justice returned to a certiorari, that on a demurrer to a plea in abatement in the cause before him, he decided that the plea was sufficient, “ and discharged the defendant from arrest, and entered the proceedings in his docket as above stated, and on the margin thereof noted my costs 50 cents,” it was held that there was no judgment which could be affirmed or reversed. And in this case we think the judgment, the whole entry of which is given above, is so defective and ‘incomplete that it could neither be affirmed nor reversed on certiorari; and where such is the case, we think it must be collaterally disregarded.
Judgment reversed, and a new trial awarded.